ORDER ON MOTION FOR REHEARING AND MOTION FOR EN BANC RECONSIDERATION
PER CURIAM.
Appellee, George O’Neal Jacobs a/k/a George Jacobs and Associates, has filed motions for rehearing and for en banc reconsideration. The panel overrules his motion for rehearing and the en banc Court denies his motion for en banc reconsideration.
It is so ordered.
En banc Court consists of Chief Justice SCHNEIDER and Justices COHEN, MIRABAL, O’CONNOR, WILSON, HEDGES, ANDELL, TAFT, NUCHIA, and EVANS.
Justice O’CONNOR dissents from the denial of en banc reconsideration.